DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5 and 7-8 have been amended and claims 2-4 and 6 have been cancelled and claims 9-10 have been added. Claims 1, 5 and 7-10 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim 5 (See page 11 in the argument) has been considered but are moot in view of new grounds of rejections. Applicant’s remaining arguments are based on Applicant's arguments against claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDERSEN et al., US-20210142036-A1 (hereinafter “ANDERSEN ‘036”) in view of Dohmen et al., US-20170215016-A1 (hereinafter “Dohmen ‘ 016”) and SANGARY et al., US-20160269418-A1 (hereinafter “SANGARY ‘418”).
Per claim 1 (independent):
ANDERSEN ‘036 discloses: A biometric system (FBS) comprising a sensor (FS) and a secure execution environment (SEE) as separate physical components, said biometric system being intended to be used in cooperation with a biometric application (BA) (FIG. 3, [0048], “The fingerprint sensing system 101 comprises the fingerprint sensor 102 and a processing unit 103 … a memory 105”; [0049], “The processing unit 103 determine whether the object is a fingerprint of an authorised user or not by comparing the captured fingerprint to one or more authorised fingerprint templates pre-stored in the memory 105” where the processing unit 103 enables authentication of a user based on fingerprint data captured by the fingerprint sensor 102 (sensor) by comparing the captured fingerprint to fingerprint templates in the memory 105. Note that the processing unit 103 along with the memory 105 (secure execution environment) are separate from the fingerprint sensor 102 (sensor).);
	wherein said secure execution environment (SEE) comprises a data processing component (DP) and a secure memory (SEM) storing data enabling to access calibration data (FIG. 9, [0074], “the processing unit 103 further acquires a background image in step S202”; [0075], “Such a background image may be captured by the fingerprint sensor 102 … the impairment data that the fingerprint sensor is subjected to … captured during a manufacturing test of the fingerprint system 101 … stored in the fingerprint system 101”; [0077], “In step S203, the processing unit 103 extracts fingerprint feature data from the captured image of the fingerprint … denoted F(A+B)”;[0079], “the the fingerprint matching step S205”; [0080], “F(A+B)F(A+B)=F (B'), or at least F(A+B) ≈ F(B')-i.e. a predetermined similarity criterion is fulfilled - the background image is considered to have been manipulated ( or does not resemble reality), and the authentication process is terminated.” where initially, the processing unit 103 retrieves a background image (calibration data) stored in the fingerprint system 101 (see step S202) and thus extracts fingerprint feature data (raw biometric data) from a captured image of a fingerprint received at the fingerprint sensor 102 (see step S203). Finally, the processing unit 103 determines (see step S205) whether the extracted fingerprint features F(A+B) is to be manipulated or not by considering the impairment data F(B’) of the background image. If not manipulated, the extracted fingerprint would be the biometric sample used for the authentication process (see FIG. 9; biometric application). Note that the background image represents the impairment data that may corrupt fingerprint data such as glass cover scratches etc. (See para 0075 for details).);
	the sensor being configured to determine calibration data at a secure manufacturing premise ([0075], “Such a background image may be captured by the fingerprint sensor 102 … the impairment data that the fingerprint sensor is subjected to … captured during a manufacturing test of the fingerprint system 101 … stored in the fingerprint system 101” where the background image (calibration data) is to be generated by fingerprint images captured at the fingerprint sensor 102 (sensor) during a manufacturing test of the fingerprint system 101 (at a secure manufacturing premise).);
	the secure execution environment being configured to read the calibration data at the sensor and store the calibration data in its memory for them to be used by the data processing component later on when, in field operation, raw biometric data are received from the sensor and combined with the calibration data that is stored in the secure memory of the SEE and not accessible outside of the SEE to produce biometric sample to be used in the biometric application (FIG. 9, [0071], “FIG. 9 … a method of authenticating a user in a fingerprint sensing system 101 … hampers any manipulation of the the processing unit 103 further acquires a background image in step S202”; [0075], “Such a background image may be captured by the fingerprint sensor 102 … the impairment data that the fingerprint sensor is subjected to … captured during a manufacturing test of the fingerprint system 101 … stored in the fingerprint system 101”; [0077], “In step S203, the processing unit 103 extracts fingerprint feature data from the captured image of the fingerprint … denoted F(A+B)”; [0079], “the processing unit 103 compares the extracted fingerprint features F(A+B) to the impairment data F(B') of the background image in the fingerprint matching step S205”; [0080], “F(A+B)=F (B'), or at least F(A+B) ≈ F(B')-i.e. a predetermined similarity criterion is fulfilled - the background image is considered to have been manipulated ( or does not resemble reality), and the authentication process is terminated.” where the background image (calibration data) is to be generated by fingerprint images captured at the fingerprint sensor 102 (sensor) during a manufacturing test of the fingerprint system 101 including the processing unit 103 (secure execution environment). Furthermore, the processing unit 103 reads the background image (see step S202) stored in the fingerprint system 101 and thus extracts fingerprint feature data (raw biometric data) from a captured image of a fingerprint received at the fingerprint sensor 102 (see step S203). Finally, the processing unit 103 determines (see step S205) whether the extracted fingerprint features F(A+B) (raw biometric data) is to be manipulated or not by comparing the impairment data F(B’) of the background image with the F(A+B). If not manipulated, the extracted fingerprint would be the biometric sample used for the authentication process (see FIG. 9; biometric application). Note that the background image is obtained from the storage of the fingerprint system 101, which is separate from the path of capturing the fingerprint data (See FIG. 9), by the processing unit 103 (secure execution environment) so the stored background image would not be accessible outside of the processing unit 103.).
	ANDERSEN ‘036 does not disclose but Dohmen ‘016 discloses: calibration data as determined at the time of the physical pairing of the sensor (FS) and the secure execution environment (SEE) (FIG. 2, a memory 212 … sensors 217.” [Emphasis added.]; [0047], “The memory 212 may also store … calibration data (e.g., default, standard, baseline, factory programmed, preset, normative data-utilized for comparisons)” [Emphasis added.]; FIG. 3, [0060], “a process for calibrating the wireless earpieces”; [0065], “calibrate sensors of the wireless earpieces (step 304) … only specific types of sensors (e.g., optical/imaging, thermal, touch sensors, audio, contact, etc.) may be tested” [Emphasis added.] where the calibration data which may be factory-programmed is stored in the memory 212 at the time of manufacturing the wireless earpieces 202.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified ANDERSEN ‘036 with the provision of calibration data for the sensors of wireless earpieces at the time of manufacture as taught by Dohmen ‘016 because it would improve the user experience of the wireless earpieces by indicating an improper position through a detection of an aberration from the standard settings [0015].
ANDERSEN ‘036 in view of Dohmen ‘016 does not disclose but SANGARY ‘418 discloses: the sensor being further configured to delete calibration data once read by the secure execution environment (FIG. 3, [0049], “The data transfer application 384 manages the interaction of the sensor device 300 with the storage server 200 … to send the sensor data 390 to the storage server 200 via the communication interface 304. After sending the sensor data 390 … delete the data from the memory 320 of the sensor device 200” [Emphasis added.]; [0051], “The communication interface 304 may include a short-range wireless communication subsystem … a Bluetooth™ standard” [Emphasis added.] where the sensor data 390 (CD) is to be deleted from the memory 320 of the sensor device 200 after it has been sent to the storage server 200 (SEE) via the communication interface 304 which may require a pairing process of a Bluetooth.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified ANDERSEN ‘036 in view of Dohmen ‘016 with the 

Per claim 5 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Allowable Subject Matter
Claims 7-10 are allowed.
The claims contain the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed.
Regarding claim 7, ANDERSEN ‘036 teaches that a background image (calibration data) is to be generated by fingerprint images captured at the fingerprint sensor 102 during a manufacturing test of the fingerprint system 101, where it is silent about whether the stored background image should be encrypted and send them back to the sensor. To this, Dohmen ‘016 add that calibration data which may be factory-programmed is stored in the memory 212 at the time of manufacturing the wireless earpieces 202 while the encryption of data is deficient. Furthermore, SANGARY ‘418 discloses that the sensor data 390 (CD) is to be deleted from the memory 320 of the sensor device 200 after it has been sent to the storage server 200 (SEE) via the communication interface 304 which may require a pairing process of a Bluetooth, however, it lacks descriptions related to sending the encrypted calibration data to the sensor.
Per claim 7 (independent):
A method to pair a sensor (FS) with a secure execution environment (SEE), the both being two separate physical components, said biometric system being intended to be used in cooperation with a biometric application, said secure execution environment comprising a data processing component and a secure memory storing data enabling to access calibration data as determined at the time of the physical pairing of the sensor and the secure execution environment, said method comprising the steps of:
for the SEE, retrieving the calibration data as determined at the time of the physical pairing of the sensor and the secure execution environment, using the calibration data as retrieved when raw biometric data are received from the sensor to produce biometric sample to be used in the biometric application;
	at a secure manufacturing premise, in the secure execution environment, storing SEE personalization cryptographic keys in the secure memory of the SEE,
	for the sensor, determining calibration data,
	for the secure execution environment, reading the calibration data at the sensor, encrypting the calibration data using a stored SEE personalization cryptographic key and sending the thus encrypted calibration data back to the sensor for them to be used later on while processing the following steps once the paired sensor and the biometric system are in field operation:
	for the secure execution environment, receiving raw biometric data from the sensor, retrieving encrypted calibration data from the sensor, decrypting the calibration data using the personalization cryptographic key and using the thus decrypted calibration data to produce biometric sample to be used in the biometric application,
	for the sensor, deleting calibration data once read by the secure execution environment.


Per claim 8 (independent):
A method to pair a sensor {FS) with a secure execution environment (SEE), the both being two separate physical components, said biometric system being intended to be used in cooperation with a biometric application, said secure execution environment comprising a data processing component and a secure memory storing data enabling to access calibration data as determined at the time of the physical pairing of the sensor and the secure execution environment, said method comprising the steps of:
for the SEE, retrieving the calibration data as determined at the time of the physical pairing of the sensor and the secure execution environment, using the calibration data as retrieved when raw biometric data are received from the sensor to produce biometric sample to be used in the biometric application: said method further comprising the steps of, at a secure manufacturing premise:
	for the sensor, determining calibration data,
	for the secure execution environment having a random number generator and a computation module, reading the calibration data at the sensor, in the secure execution environment, generating a random number, calculating a hash of a combination of the generated random number and the calibration data as read and storing the generated random number and the calculated hash,
	for the secure execution environment, receiving raw biometric data from the sensor, retrieving calibration data from the sensor, calculating a hash of the combination of the retrieved calibration data and the stored random number, comparing the calculated hash with the stored hash, authorizing the data processing only in case the compared hash are identical.

Per claim 9 (independent):
A biometric system (FBS) comprising a sensor (FS) and a secure execution environment (SEE) as separate physical components, said biometric system being intended to be used in cooperation with a biometric application (BA), wherein said secure execution environment (SEE) comprises a data processing component (DP) and a secure memory (SEM) storing data enabling to access calibration data as determined at the time of the physical pairing of the sensor (FS) and the secure execution environment (SEE), said data processing component (DP) using the calibration data as retrieved when raw biometric data are received from the sensor (FS) to produce biometric sample to be used in the biometric application (BA); wherein:
- the secure execution environment being configured to store SEE personalization cryptographic keys in the secure memory of the SEE at a secure manufacturing premise, 
- the sensor being configured to determine calibration data at the secure manufacturing premise, 
the secure execution environment being configured to read the calibration data at the sensor, encrypt the calibration data using a stored SEE personalization cryptographic key and send the thus encrypted calibration data back to the sensor for them to be used later on while processing the following functions once the paired sensor and the biometric system are in field operation: 
- the secure execution environment being further configured to receive raw biometric data from the sensor, retrieve encrypted calibration data from the sensor, decrypt the calibration data using the personalization cryptographic key and use the thus decrypted calibration data to produce biometric sample to be used in the biometric application, 
- the sensor being further configured to delete calibration data once read by the secure execution environment.

Per claim 10 (independent):
A biometric system (FBS) comprising a sensor (FS) and a secure execution environment (SEE) as separate physical components, said biometric system being intended to be used in cooperation with a biometric application (BA), wherein said secure execution environment (SEE) comprises a data processing component (DP) and a secure memory (SEM) storing data enabling to access calibration data as determined at the time of the physical pairing of the sensor (FS) and the secure execution environment (SEE), said data processing component (DP) using the calibration data as retrieved when raw biometric data are received from the sensor (FS) to produce biometric sample to be used in the biometric application (BA); wherein:
the sensor being configured to determine calibration data at a secure manufacturing premise, 
the secure execution environment being configured to have a random number generator and a computation module, read the calibration data at the sensor, in the secure execution environment, generate a random number, calculate a hash of a combination of the generated random number and the calibration data as read and store the generated random number and the calculated hash, 
the secure execution environment being further configured to receive raw biometric data from the sensor, retrieve calibration data from the sensor, calculate a hash of the combination of the retrieved calibration data and the stored random number, compare the calculated hash with the stored hash, authorize the data processing only in case the compared hash are identical.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                         
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494